DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 is being acknowledged and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7 in the reply filed on 2/24/2021 is acknowledged.
REJECTION BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwantes et al. (U.S. Pat. App. Pub. No. 2007/0090432).
Schwantes discloses, as shown in Figure 2, a stacked capacitor with
(1) a substrate (121); 
a first electrode (122) over the substrate (121); 
a second electrode (126) over the first electrode (122); and 
a first insulating layer (124) between the first electrode (122) and the second electrode (126), 
wherein the first insulating layer (124) has a first portion (THIN) and a second portion (THICK) coupled to the first portion (THIN), the second portion (THICK) of the first insulating layer (124) is in contact with the second electrode (126), the first portion (THIN) is separated (PARTIALLY) from the second electrode (126) by the second portion (THICK), and a thickness of the second portion (THICK) is greater than a thickness of the first portion (THIN) (see Figure 2). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar et al. (U.S. Pat. App. Pub. No. 2011/0080687).
Bar discloses, as seen in Figure 5, a circuit having
(1) a substrate (4); 
a first electrode (45a) over the substrate (4); 
a second electrode (47c) over the first electrode (45a); and 
a first insulating layer (47b) between the first electrode (45a) and the second electrode (47c), 
wherein the first insulating layer (DIELECTRIC LAYER) has a first portion (49b) and a second portion (47b) coupled to the first portion (49b), the second portion (47b) of the first insulating layer (DIELECTRIC LAYER) is in contact with the second electrode (47c), the first portion (49b) is separated from the second electrode (47c) by the second portion (47b), and a thickness of the second portion (47b) is greater than a thickness of the first portion (49b) (see Figure 5). 

Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Pat. App. Pub. No. 2020/0006470).
Chang discloses, as displayed in Figure, an electronic device with
(22) a substrate (15); 
a first electrode (20) over the substrate (15); 
a second electrode (24) over the first electrode (20); and 
a first insulating layer (22) between the first electrode (20) and the second electrode (24); 
wherein the first insulating layer (22) has a first portion, a second portion coupled to the first portion, a first corner formed by the first portion and the second portion, and a second corner formed by the second portion and the second electrode (24), and the second corner and the first corner are at different levels (see Figure 2F); 
(23) wherein a thickness of the second portion of the first insulating layer (22) is greater than a thickness of the first portion of the first insulating layer (22) (see Figure 2F); 
(24) wherein the first insulating layer (22) further has a third portion covered by and in contact with the second electrode (24), and a thickness of the third portion of the first insulating layer (22) is similar to a thickness of the second portion of the first insulating layer (22) (see Figure 2F); 
(25) wherein a width of the first portion of the first insulating layer (22) is greater than a width of the second portion of the first insulating layer (22) (see Figure 2F). 

REJECTION BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwantes et al. (U.S. Pat. App. Pub. No. 2007/0090432) OR Bar et al. (U.S. Pat. App. Pub. No. 2011/0080687).
Schwantes OR Bar fails wherein the thickness of the second portion of the first insulating layer is between approximately 60Å and approximately 100Å; wherein the thickness of the first portion of the first insulating layer is less than approximately 60Å; wherein a width of the second portion is between approximately 0Å and approximately 900Å. Even through, Schwantes OR Bar does not explicitly describe wherein the thickness of the second portion of the first insulating layer is between approximately 60Å and approximately 100Å; wherein the thickness of the first portion of the first insulating layer is less than approximately 60Å; wherein a width of the second portion is between approximately 0Å and approximately 900Å. However, wherein the thickness of the second portion of the first insulating layer is between approximately 60Å and approximately 100Å; wherein the thickness of the first portion of the first insulating layer is less than approximately 60Å; wherein a width of the second portion is between approximately 0Å and approximately 900Å are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of wherein the thickness of the second portion of the first insulating layer is between approximately 60Å and approximately 100Å; wherein the thickness of the first portion of the first insulating layer is less than approximately 60Å; wherein a width of the second portion is between approximately 0Å and approximately 900Å. since it has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the ranges claimed. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  

Claims 5-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwantes et al. (U.S. Pat. App. Pub. No. 2007/0090432) OR Bar et al. (U.S. Pat. App. Pub. No. 2011/0080687) in view of Childs eat al. (U.S. Pat. App. Pub. No. 2013/0270675).
Schwantes OR Bar teaches the above outlined features except for further comprising a third electrode over the second electrode and a second insulating layer between the third electrode and the second electrode; wherein the second insulating layer has a third portion and a fourth portion coupled to the third portion, and a thickness of the fourth portion is greater than a thickness of the third portion; further comprising a stepped interface between the first insulating layer and the second insulating layer; wherein the first portion and second portion of the first insulating layer are in contact with the second insulating layer. However, Childs discloses, as displayed in Figure 1, an on-chip capacitor having (5) further comprising a third electrode (134) over the second electrode (130) and a second insulating layer (132) between the third electrode (134) and the second electrode (130) (see Figure 1); (6) wherein the second insulating layer (132) has a third portion and a fourth portion coupled to the third portion, and a thickness of the fourth portion is greater than a thickness of the third portion (see Figure 1); (7) further comprising a stepped interface between the first insulating layer (128) and the second insulating layer (132) (see Figure 1); (21) wherein the first portion and second portion of the first insulating layer (128) are in contact with the second insulating layer (132) (see Figure 1).
Schwantes OR Bar and Childs are analogous art because both are directed to a semiconductor devices including a first and second electrodes between insulating layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Childs into Schwantes OR Bar because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Schwantes OR Bar (accordance with the teaching of Childs) since it has been held to be within the general skill of a worker in the art to incorporate a third electrode on second electrode having a second insulating layer between as taught by Childs on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 26-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pat. App. Pub. No. 2020/0006470) in view of Childs eat al. (U.S. Pat. App. Pub. No. 2013/0270675).
Chang discloses, as displayed in Figure 2F, an electronic device with
(29) a substrate (15); 
a first electrode (20) over the substrate (15); 
a second electrode (24) over the first electrode (20); 
a first insulating layer (22) between the first electrode (20) and the second electrode (24), wherein the first insulating layer (22) has a first portion and a second portion coupled to the first portion, and the first portion is separated from the second electrode (24) by the second portion; wherein a thickness of the second portion of the first insulating layer (22) is greater than a thickness of the first portion of the first insulating layer (22) (see Figure 2F); 
(33) further comprising: a first corner formed by the first portion of the first insulating layer (22) and the second portion of the first insulating layer (22); and a second corner formed by the second portion of the first insulating layer (22) and the second electrode (24) (see Figure 2F).
Chang teaches the above outlined features except for further comprising a third electrode over the second electrode and a second insulating layer between the third electrode and the second electrode; wherein the second insulating layer has a third portion and a fourth portion coupled to the third portion, and a thickness of the fourth portion is greater than a thickness of the third portion; further comprising: a first stepped interface between the first insulating layer and the second insulating layer; and a second stepped interface between the second insulating layer and the third electrode; a third electrode over the second electrode;….. and a second insulating layer between the second electrode and the third electrode,…… wherein the second insulating layer has a third portion and a fourth portion coupled to the third portion, and the third portion is separated from the second electrode by the fourth portion,…. , and a thickness of the fourth portion of the second insulating layer is greater than a thickness of the third portion of the second insulating layer; wherein the first portion and the second portion of the first insulating layer are in contact with the second insulating layer; further comprising: a first stepped interface between the first insulating layer and the second insulating layer; and a second stepped interface between the second insulating layer and the third electrode;. However, Childs discloses, as displayed in Figure 1, an on-chip capacitor having (26) further comprising a third electrode (134) over the second electrode (130) and a second insulating layer (132) between the third electrode (134) and the second electrode (130) (see Figure 1); (27) wherein the second insulating layer (132) has a third portion and a fourth portion coupled to the third portion, and a thickness of the fourth portion is greater than a thickness of the third portion (see Figure 1); (28) further comprising: a first stepped interface between the first insulating layer (128) and the second insulating layer (132); and a second stepped interface between the second insulating layer (132) and the third electrode (134) (see Figure 1); (29)….a third electrode (134) over the second electrode (130);….. and a second insulating layer (132) between the second electrode (130) and the third electrode (134),…… wherein the second insulating layer (132) has a third portion and a fourth portion coupled to the third portion, and the third portion is separated from the second electrode (130) by the fourth portion,…. , and a thickness of the fourth portion of the second insulating layer (132) is greater than a thickness of the third portion of the second insulating layer (132) (see Figure 1); (30) wherein the first portion and the second portion of the first insulating layer (128) are in contact with the second insulating layer (132) (see Figure 1); (32) further comprising: a first stepped interface between the first insulating layer (128) and the second insulating layer (132); and a second stepped interface between the second insulating layer (132) and the third electrode (134) (see Figure 1). 
Chang and Childs are analogous art because both are directed to a semiconductor devices including a first and second electrodes between insulating layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Childs into Chang because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Chang (accordance with the teaching of Childs) since it has been held to be within the general skill of a worker in the art to incorporate a third electrode on second electrode having a second insulating layer between as taught by Childs on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        April 29, 2022